Citation Nr: 0402272	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for aortic valve 
deficiency.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1969.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from an August 2002 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied claims for service connection for 
bilateral hearing loss, tinnitus, PTSD and aortic valve 
deficiency.


REMAND

The veteran claims that he manifests a current bilateral 
hearing loss disability which results from in-service 
exposure to acoustic trauma.  In support of his claim, he has 
presented two separate medical opinions that he manifests a 
hearing loss disability causally related to military noise 
exposure.  The only audiogram of record, dated March 2001, 
contains masked and unmasked findings, and the Board is not 
competent to render opinion as to whether the veteran 
manifests hearing loss disability per VA standards.  See 
38 C.F.R. § 3.385 (2003).  The veteran, therefore, should be 
afforded VA audiology examination which converts the private 
examination findings to decibels at 500, 1000, 2000, 3000 and 
4000 hertz, and conduct a current audiometric examination to 
determine whether a hearing loss disability exists per VA 
standards.

The Board next notes that the veteran has advised the RO that 
all pertinent medical records have been associated with the 
claims folder.  Medical records from Michael B. Sabom, M.D., 
however, refer to the existence of additional treatment 
records which have not been associated with the claims 
folder.  VA has a duty to obtain potentially pertinent 
medical records which are shown to exist, see Littke v. 
Derwinski, 1 Vet. App. 90 (1991), but the veteran must 
cooperate by providing sufficient information for VA to 
locate and obtain those records on his behalf.  See 38 C.F.R. 
§ 3.159(c)(1)(i) (2003).  The RO should contact the veteran 
and once again request him to identify all VA and non-VA 
medical records pertaining to his treatment for hearing loss, 
tinnitus, PTSD and aortic valve deficiency since his 
discharge from service.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
medical records pertaining to his treatment 
for hearing loss, tinnitus, PTSD and aortic 
valve deficiency since his discharge from 
service. 

2  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with and 
satisfied.

3.  The veteran should be scheduled for an 
audiology examination for the purpose of 
determining his current level of bilateral 
hearing.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for 
review.  The examiner should be requested to 
obtain history from the veteran regarding 
his in-service and post-service history of 
noise exposure.  The examiner should also be 
requested to convert the March 29, 2001 
audiogram of record to decibels at 500, 
1000, 2000, 3000 and 4000 hertz, and conduct 
a current audiometric examination.  If a 
hearing loss (per VA standards) in the left 
and/or right ear exists, the examiner should 
provide opinion as to whether it is at least 
as likely as not that such disability was 
incurred as a result of noise trauma 
sustained in service.  

4.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




